Hammond, J.
It is no longer necessary under our practice that the bill should contain a prayer for general relief. The bill is to be interpreted as though it contained such a prayer, whether it be actually inserted therein or not. St. 1883, c. 223, §10.
The decree from which this appeal was taken is in accordance with the previous opinion of this court and the rescript then sent down. The transaction of July 14, 1898, is declared void and set aside by the first two clauses, and by the third clause all valid liens existing prior to the transfer are preserved. Whether there were any such liens is not adjudicated. The defendant French now contends, that the decree should contain a provision that the sums advanced by him to pay creditors and the value of the equity in certain real estate conveyed by him to Mrs. Wentworth should be paid to him, and that the sum paid to her by the check of the Atlantic Company should be paid back to the company, and that the decree should so provide. But the transaction, being void in part, is wholly void, Denny v. Dana, 2 Cush. 160, and this cannot be done.

Decree affirmed.